 Case 16-39654       Doc 520    Filed 10/20/20 Entered 10/20/20 14:38:13               Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                             )        BK No.: 16-39654
ARGON CREDIT, LLC, et al.          )        (Jointly Administered)
                                   )        Chapter: 7
                                   )
                                   )        Honorable Deborah L. Thorne
                                   )
           Debtor(s)               )
      ORDER GRANTING MOTION FOR ENTRY OF AN ORDER: (I) PURSUANT TO
     BANKRUPTCY RULE 9019 APPROVING SETTLEMENT WITH FUND RECOVERY
       SERVICES, LLC, AND (II) APPROVING PAYMENT OF CONTINGENCY FEE
        This matter coming before the Court upon the motion (the “Motion”) of Karen R. Goodman (the
“Trustee”), the chapter 7 Trustee in the above-captioned cases, for entry of an order approving the
Trustee’s settlement with Fund Recovery Services, LLC (“FRS”), and approving payment of the
contingency fee to Freeborn & Peters LLP ("Freeborn"); due and proper notice having been given under
the circumstances; Little Owl Argon, LLC having filed a limited objection; Little Owl Argon, LLC,
Margon LLC, Mark Triffler as trustee of Mark Triffler Declaration of Trust Dated December 5, 1991,
Barry Edmonson as Trustee of The Cardinal Trust, Joseph Canfora, Mark Triffler, Peter Ferro, Meghan
Hubbard, and John Kuhlman having appeared and were heard by the Court at the hearing the Motion;
and for good cause shown;

  IT IS HEREBY ORDERED that:

   1) The settlement between the Trustee and FRS, the terms of which are set forth in the
Settlement Agreement attached to the Motion as Exhibit 1, is hereby approved.

  2) The Trustee is authorized to pay Freeborn, on an interim basis, the amount of $22,500.00
representing the Settlement Amount Contingency Fee (as defined in the Motion) due and owing on
account of the settlement approved in this Order.

   3) Notwithstanding anything to the contrary in the Settlement Agreement approved by this order, the
terms of the Settlement Agreement shall only release claims of the estate or the Trustee and shall not
release or have any effect on non-derivative, direct claims of third parties, or on defenses to such claims.

                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated:                                                    United States Bankruptcy Judge

Prepared by:
Elizabeth L. Janczak
Freeborn & Peters LLP
311 S. Wacker Dr. Suite 3000
Chicago, IL 60606


                                                                                     Rev: 20170105_bko
